Citation Nr: 1201290	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  06-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.

This matter arises from a December 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas, which granted service connection and assigned a noncompensable rating for bilateral hearing loss.  The Veteran filed a notice of disagreement with that rating action and thereafter perfected a timely appeal to the Board.

In a May 2008 decision, the Board upheld the RO's prior denial of the Veteran's hearing loss claim.  The Veteran then appealed that Board action to the United States Court of Appeals for Veterans Claims (Court), which issued an April 2010 Memorandum Decision affirming the assignment of a zero percent schedular rating.  Significantly, however, that Memorandum Decision set aside the Board's finding with respect to an extraschedular rating and remanded that specific issue for further proceedings.

In compliance with the Court's decision, the Board remanded the Veteran's claim for an extraschedular rating in March 2011.  At that time, the Board also referred his new claim for a higher schedular rating, which had been implicitly raised in documentation submitted during the course of the appeal.  Significantly, the Veteran's new claim for a higher schedular hearing loss rating does not yet appear to have been addressed by the agency of original jurisdiction.  Accordingly, the Board lacks jurisdiction over that particular issue and must again refer it to the RO for appropriate action.

As a final introductory matter, the Board notes that, while the Veteran's claim was in remand status, he submitted additional evidence directly to the Board, accompanied by a waiver of RO review.


FINDING OF FACT

The competent and credible evidence of record, including a July 2011 opinion by the Director of VA's Compensation and Pension Service, indicates that the Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular disability rating for bilateral hearing loss have not been met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its May 2008 decision, the Board determined that the Veteran was not entitled to a compensable evaluation for bilateral hearing loss under the applicable provisions of VA's rating schedule.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board also found that the Veteran's service-connected disability did not pose such an exceptional or unusual disability picture as to warrant referral for an extraschedular rating.  38 C.F.R. § 3.321 (b)(1).  However, as noted above, the Court disagreed with the Board's extraschedular finding and remanded that particular issue for additional development.  Conversely, the Court upheld the Board's assignment of a noncompensable schedular rating.  Accordingly, that specific issue is no longer on appeal and the Board need only address the extraschedular question in this instance.

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1) (2011).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  

Significantly, the Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  On the contrary, when an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).  

The Court has set forth a three-step test for determining whether to refer a case for consideration of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2009).  First, the VA adjudicating body must decide whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, the adjudicators must determine whether the claimant's disability picture exhibits other factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

In addition to above provisions, which are applicable to all increased rating claims, the Court has set forth specific criteria governing extraschedular consideration in the context of hearing loss claims.  In such instances, the Court has emphasized the importance of VA audiology examinations that not only dictate objective test results but also describe the functional effects of the claimants' hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Such clinical findings are to be used by VA in determining whether extraschedular ratings are warranted. 

In this case, the Court found that the Veteran had effectively argued for extraschedular consideration by asserting that his hearing loss affected his employment as well as his ability to perform household chores and recreational activities.  The Court also found that the Veteran had furnished private medical records that described his difficulties with hearing conversations and distinguishing environmental sounds.  See Private Treatment Record, D. M. Chical, M.D., Ph.D., September 15, 2005; Private Report, J. A. Caudle, Au.D., December 1, 2010.  Through the submission of this lay and clinical evidence, the Court determined, the Veteran had alerted VA to the negative functional effects associated with his service-connected hearing loss.  As such, the Court reasoned, additional development was needed in order to ascertain whether an extraschedular rating was warranted.   

Specifically, the Court observed that, in addition to the objective audiological test results of record, it was necessary to obtain a VA examination that fully assessed the functional effects of the Veteran's hearing loss.  See Martinak, 21 Vet. App. at 455.  That VA examination, the Court noted, would need to expressly address whether any hearing loss symptoms interfered with the Veteran's employment to an extent not covered by the VA rating schedule.  See Thun, 22 Vet. App. at 118 ("[T]hreshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  Based on the VA examiner's determination, the Court continued, the Board would need to evaluate in the first instance whether marked interference with employment had been shown.  The Court added that the Board would then need to consider whether there were any other factors warranting extraschedular consideration.  In this regard, the Court emphasized that an extraschedular rating was not automatically foreclosed because the Veteran continued to earn a living.  Rather, the Court stressed that such a rating could still be assigned based on "average earning capacity impairment."  38 C.F.R. § 3.321(b).

In accordance with the Court's ruling, the Board remanded the Veteran's claim for a new VA audiology examination, which was conducted in April 2011.  That examination, like the ones preceding it, included audiological findings of hearing loss that did not meet the schedular criteria for compensation.  In addition, as requested by the Board, that new VA examination included a detailed description of functional impairment associated with the Veteran's hearing loss.  Specifically, the April 2011 examiner noted that this service-connected disorder diminished the Veteran's ability to recognize voices.  That examiner further noted that this particular form of functional loss interfered with the Veteran's employment as it prevented him from hearing "things [his] customers [we]re saying" when he "tried to sell them something."  Notwithstanding that occupational hurdle, however, the examiner observed that the Veteran was still working and that his gainful employment should remain possible "with state of the art, amplification, assistive technology, and/or vocational rehabilitation, particularly within the confines of the Americans with Disabilities Act."

The April 2011 VA examiner's findings were forwarded, along with the rest of the Veteran's claims file, to the Director of VA's Compensation and Pension (C&P) Service for consideration of an extraschedular rating.  Thun, supra.  In response, the C&P Director issued a July 2011 memorandum indicating that such a rating would be improper.  As a rationale for that opinion, the Director noted that none of the Veteran's private and VA audiology reports had shown that his hearing loss precluded him from working.  Nor had any other evidence, in the Director's view, shown marked interference with employment or frequent hospitalizations as a result of that disability.  As such, the Director concluded, the overall evidence of record was insufficient to support a higher evaluation on extraschedular grounds.  

Following receipt of the Director's memorandum, the Veteran submitted additional copies of private audiology reports in support of his claim.  While mindful of those newly submitted reports, however, the Board observes that they are duplicative of evidence that was already of record when the Director's memorandum was issued.  See Private Treatment Records, D. M. Chical, M.D., Ph.D., and J. A. Caudle, Au.D., supra.  Moreover, the Board observes that, in the text of his memorandum, the Director indicated that he had given due consideration to those private reports.  Further, while those reports are replete with observations of hearing loss-related impairment, they in no way suggest that the Veteran's disability markedly interferes with his employment.  Nor do those reports identify a need for frequent hospitalizations as a result of the Veteran's hearing loss.  Consequently, the Board finds that those reports are not inconsistent with and, thus, do not undermine the findings of the C&P Director.  Similarly, the other pertinent evidence fails to expose the Director's findings as inadequate.  As such, the Board finds that the Director's findings are sufficient for rating purposes and that an additional opinion is unnecessary with respect to the Veteran's claim.  In this regard, the Board considers it significant that Veteran has not contended that the manifestations of his service-connected disability have worsened since the Director's findings were issued.  Thus, a remand is not required solely due to the passage of time since that opinion.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board considers the C&P Director's July 2011 memorandum, indicating that the Veteran's hearing loss does not present an exceptional disability picture so as to warrant the assignment of an extraschedular rating, to be both probative and persuasive.  That memorandum was based on a thorough and detailed examination of Veteran's claims file, including the April 2011 VA audiology report, conducted in accordance with the Board's remand, and the other pertinent evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, that July 2011 memorandum was accompanied by a detailed rationale, which addressed the Veteran's contentions in support of an extraschedular rating but then explained why such a rating was unwarranted.  Sklar, supra.  Moreover, the Board considers it significant that the C&P Director's memorandum constitutes the most recent opinion evidence of record and was undertaken in direct compliance with the Court's April 2010 decision.  Further, that memorandum is consistent with the other lay and clinical evidence, including the Veteran's numerous private and VA audiology examination reports.  Indeed, as discussed above, none of those reports indicates that the Veteran's service-connected disability poses marked employment interference or requires frequent hospitalizations so as to warrant assignment of an extraschedular rating.  

After careful review, the Board finds that the preponderance of the competent and credible evidence does not show that compensation for the Veteran's hearing loss is warranted on an extraschedular basis.  On the contrary, the preponderance of the evidence weighs against such a finding, as the C&P Director expressly indicated that an extraschedular rating would be improper.  For the reasons set forth above, the Board has determined that the Director's findings are highly probative with respect to the issue on appeal.  Moreover, the Veteran has not submitted any competent clinical evidence that contradicts that Director's findings.  Accordingly, the Board finds that any such evidence that might have been submitted in support of the Veteran's claim has not been obtained because of his inability or unwillingness to cooperate.  In this regard, the Board reminds the Veteran that the duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

While the Veteran has declined to submit any clinical evidence favorable to his claim for an extraschedular rating, the Board recognizes that he has offered his own statements in support of that claim.  Such lay evidence must be considered when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2011).  Moreover, the Board recognizes that, as a lay person, the Veteran is competent to report hearing loss symptoms, such as conversation difficulties, which fall within the realm of his personal experience.  Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  Further, his comments in this regard are presumed credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, given the medical complexity of the matter at issue, the Veteran has not shown that he has the requisite expertise to assess the severity of his service-connected hearing loss.  See Layno, 6 Vet. App. at 469-470.  Accordingly, his statements, standing alone, are insufficient to rebut the findings of the C&P Director, which the Board has afforded great evidentiary weight.  As discussed, those findings definitively establish that the Veteran's hearing loss fails to meet the criteria for an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

For the foregoing reasons, the Board finds that the Veteran's bilateral hearing loss does not present an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, which would render impractical the application of the regular schedular standards.  As the preponderance of the evidence is therefore against the Veteran's claim for an extraschedular rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duties to Notify and Assist the Appellant

The Veteran's claim for a compensable rating on extraschedular grounds arises from his disagreement with the initial evaluation assigned following the grant of service connection for hearing loss.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA has satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained multiple VA medical examinations in support of his claim.  Specifically, as discussed above, the latest VA examination report is adequate for rating purposes, as it contains thorough findings and explanation.  Also, VA afforded the Veteran the opportunity to testify at a Board hearing, which he has voluntarily declined.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.



	(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable disability rating for bilateral hearing loss on an extraschedular basis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


